DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-3, 5, 9-13, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (U.S. Patent Publication 2018/0175377).
	Hirose discloses a negative electrode active material comprising a silicon oxygen compound containing a lithium compound, and a composite layer formed on the surface of the silicon oxygen lithium material, wherein the composite layer comprises a composite composed of amorphous metal oxide and metal hydroxide, and wherein the 
	Hirose fails to specifically teach that a Si-O-Al bond is formed between the coating layer and the silicon compound.
	Hirose teaches that the composite covering is formed by a hydrolysis and dehydration condensation of metal alkoxide including mixing the silicon compound, ethanol and aluminum isopropoxide together and stirring for 3.5 hours (Paragraphs 0111 and 0112).  This will allow for the oxygen to react and combine with the silicon of the silicon compound (Fig. 1), as recited in claims 1 and 11 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that during the formation of the coating layer, a reaction would take place between the coating layer and the silicon compound because Hirose teaches that hydrolysis is performed on the composite covering material, which prepares the oxygen for reaction with the silicon.
s 1-3, 7-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (CN Publication 108701825) (U.S. Patent Publication 2019/0214637 will be used as an English translation).
Hirose discloses a negative electrode active material comprising a silicon oxygen compound containing a lithium compound, and a phosphate salt formed on the surface of the silicon oxygen lithium material, wherein the phosphate salt comprises an aluminum phosphate salt (Paragraphs 0029-0032, 0036), as recited in claims 1, 3, 7, 11, 13 and 17 of the present invention.  Hirose also discloses that the negative electrode active material can be deposited on a current collector to from a negative electrode (Paragraph 0077), as recited in claim 11 of the present invention.  Hirose teaches that Li2SiO3 or Li2SiO5 can be used as the silicon oxygen lithium material (Paragraph 0034), as recited in claims 2 and 12 of the present invention.  Hirose also teaches that the silicon compound exhibits a diffraction peak having a half width of 1.2 degrees or more (Paragraph 0052), as recited in claims 9 and 19 of the present invention.  Hirose discloses that the crystallite size of the silicon compound attributable to the crystal face is 7.5 nm or less (Paragraph 0052), as recited in claims 10 and 20 of the present invention.  Hirose teaches that the amount of the phosphate salt is 0.1% by mass or more and 7% by mass or less relative to the silicon compound particle (Paragraph 0044).  Thus, the amount of either phosphorous or aluminum in the coating would be in the range of 0.05 to 1 wt%, as recited in claims 8 and 18 of the present invention.
	Hirose fails to specifically teach that a Si-O-Al or Si-O-P bond is formed between the coating layer and silicon compound.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that during the formation of the coating layer, a reaction would take place between the coating layer and the silicon compound because Hirose teaches that the aluminum phosphate is mixed with ethanol, which would dissolve the salt and prepare the oxygen for reaction with the silicon.
5.	Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (U.S. Patent Publication 2018/0175377) in view of Hirose (CN Publication 108701825) (U.S. Patent Publication 2019/0214637 will be used as an English translation).
	The teachings of Hirose (377) have been discussed in paragraph 3 above.
	Hirose (377) fails to disclose that the content of the metal is 0.05 wt% to 1 wt% of the coating layer, and that the coating compound can be any combination of phosphorous, aluminum and boron, such as aluminum phosphate.
Hirose (825) discloses a negative electrode active material comprising a silicon oxygen compound containing a lithium compound, and a phosphate salt formed on the surface of the silicon oxygen lithium material, wherein the phosphate salt comprises an aluminum phosphate salt (Paragraphs 0029-0032, 0036), as recited in claims 7 and 17 of the present invention.  Hirose teaches that the amount of the phosphate salt is 0.1% by mass or more and 7% by mass or less relative to the silicon compound particle (Paragraph 0044).  Thus, the amount of either phosphorous or aluminum in the coating 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used an aluminum phosphate material as the cover material of Hirose (377) because Hirose (825) teaches that this material also improves water resistance properties of the silicon compound, just as the covering material of Hirose (377).  Thus, aluminum phosphate could be an alternative to the aluminum oxide and aluminum hydroxide materials.
6.	Claims 4, 6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (U.S. Patent Publication 2018/0175377) in view of Watanabe (U.S. Patent Publication 2008/0131778).
	The teachings of Hirose (377) have been discussed in paragraph 3 above.
	Hirose (377) fails to disclose that a starting material of the phosphorus element is phosphoric acid, tripolyphosphoric acid, sodium tripolyphosphate or potassium tripolyphosphate, and that the starting material of the boron element is boric acid, sodium tetraborate or a hydrate thereof, potassium tetraborate or a hydrate thereof, sodium metaborate or a hydrate thereof, or potassium metaborate or a hydrate thereof.
	Watanabe discloses a coating for a positive electrode active material comprising boron, phosphorus and aluminum elements, wherein the phosphorus element can be formed with a starting material, such as phosphoric acid, and wherein the boron element can be formed with a starting material, such as boric acid (Paragraphs 0013, 0055, 0093, 0366, 0463), as recited in claims 4, 6, 14 and 16 of the present invention.

Response to Arguments
7.	Applicants amendments and arguments, filed on 1/6/2021, have overcome the 35 USC 112 rejections that were presented in the last Office Action.  Therefore, the rejections have been withdrawn.
8.	Applicant’s arguments, filed 1/6/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
	Applicants argue that Matsumo fails to teach that a Si-O-M bond is formed between the silicon compound and the coating layer because Matsumo fails to disclose that the coating layer is hydrolyzed prior to reaction with the silicon compound.  Thus, the bond between the oxygen and silicon would not form.  The references, Hirose (377) and Hirose (825), are now being used to teach a lithium silicon oxygen compound that is coated with a layer that comprises a material containing aluminum or phosphorous.  Hirose (377) and Hirose (825) both teach that the coating material is mixed with the silicon compound and ethanol and stirred for 3.5 hours.  Hirose (377) teaches that this allows for hydrolysis to occur on the coating material, which will prepare the oxygen for 
	Applicants also argue the Watanabe fails to cure the deficiencies of Matsumo.  As discussed above, Hirose (377) and Hirose (825) teach a method of forming a coating that would create a Si-O-M bond.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722